MEMORANDUM **
Jorge Lopez-Armenta appeals from his 121-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute more than 500 grams of a mixture of methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1) & (b)(l)(A)(viii).
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.